 Case: 4:20-cv-01240-RWS Doc. #: 25 Filed: 02/12/21 Page: 1 of 1 PageID #: 556




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

BRIDGETON LANDFILL, LLC,                          )
                                                  )
            Plaintiff,                            )
                                                  )
      vs.                                         )          Case No. 4:20 CV 1240 RWS
                                                  )
MISSOURI ASPHALT PRODS., LLC,                     )
                                                  )
            Defendant.                            )

                               MEMORANDUM AND ORDER

       On January 25, 2021, I entered a Memorandum and Order that states as follows:

       In addition to the requirements set out in that Order [Setting Rule 16 conference], the
       parties’ joint proposed scheduling plan shall also include a statement as to the propriety
       of immediate referral to mediation as well as their positions on the appointment of a
       special master for this case.

(Doc. 20 at 4). The parties have now filed their joint proposed scheduling plan but have failed

to include the required statement as to the appointment of a special master for this case.

       Accordingly,

       IT IS HEREBY ORDERED that the parties shall file the required statement regarding

the appointment of a special master by no later February 18, 2021.




                                              _______________________________
                                              RODNEY W. SIPPEL
                                              UNITED STATES DISTRICT JUDGE
Dated this 12th day of February, 2021.
